UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 October01, 2013 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Exhibit No. 1 Total Voting Rights dated 02September 2013 Exhibit No. 2 Publication of Prospectus dated 04September 2013 Exhibit No. 3 Restated 2012 Financial Statements dated 06 September 2013 Exhibit No. 4 Antony Jenkins speaks at investor conference dated 10 September 2013 Exhibit No. 5 Additional Listing dated 12 September 2013 Exhibit No. 6 Publication of Final Terms dated 13 September 2013 Exhibit No. 7 Publication of Final Terms dated 16 September 2013 Exihbit No. 8 Publication of Final Terms dated 16 September 2013 Exhibit No. 9 Publication of Final Terms dated 16 September 2013 Exhibit No. 10 Publication of Final Terms dated 16 September 2013 Exhibit No. 11 Publication of Final Terms dated 16 September 2013 Exhibit No. 12 Publication of Final Terms dated 16 September 2013 Exhibit No. 13 Publication of Final Terms dated 16 September 2013 Exhibit No. 14 Publication of Final Terms dated 16 September 2013 Exhibit No. 15 Publication of Final Terms dated 16 September 2013 Exhibit No. 16 Publication of Final Terms dated 16 September 2013 Exhibit No. 17 Publication of Final Terms dated 16 September 2013 Exhibit No. 18 Director/PDMR Shareholding dated 16 September 2013 Exhibit No. 19 Director/PDMR Shareholding dated 17 September 2013 Exhibit No. 20 Publication of Final Terms dated 18 September 2013 Exhibit No. 21 Publication of Final Terms dated 18 September 2013 Exhibit No. 22 Publication of Final Terms dated 18 September 2013 Exhibit No. 23 Publication of Final Terms dated 18 September 2013 Exhibit No. 24 Publication of Final Terms dated 18 September 2013 Exhibit No. 25 Publication of Final Terms dated 18 September 2013 Exhibit No. 26 Publication of Final Terms dated 19 September 2013 Exhibit No. 27 Publication of Final Terms dated 19 September 2013 Exhibit No. 28 Publication of Final Terms dated 19 September 2013 Exhibit No. 29 Publication of Final Terms dated 19 September 2013 Exhibit No. 30 Publication of Final Terms dated 19 September 2013 Exhibit No. 31 Publication of Final Terms dated 19 September 2013 Exhibit No. 32 Publication of Final Terms dated 19 September 2013 Exhibit No. 33 Publication of Final Terms dated 19 September 2013 Exhibit No. 34 Publication of Final Terms dated20 September 2013 Exhibit No. 35 Holding(s) in Company dated 23 September 2013 Exhibit No. 36 Publication of Final Terms dated23 September 2013 Exhibit No. 37 Publication of Final Terms dated25 September 2013 Exhibit No. 38
